Case 1:19-cv-00193-JJM-PAS Document 1 Filed 04/18/19 Page 1 of 6 PageID #: 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND



 RACHEL ROJANSKI and
 ADAM TELLER,                                        CIVIL ACTION NO.:

                    Plaintiffs,
                                                     REMOVED FROM THE SUPERIOR
          v.                                         COURT OF PROVIDENCE AND
                                                     BRISTOL COUNTIES, STATE OF
 BROWN UNIVERSITY and                                RHODE ISLAND,
 CHRISTINA PAXSON,                                   C.A. No. PC-2019-4330

                    Defendants.



                          DEFENDANTS’ NOTICE OF REMOVAL

        Defendants Brown University (“Brown”) and Christina Paxson (“Paxson”) (jointly,

“Defendants”), by and through their attorneys, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, file

this Notice of Removal with respect to the above captioned case, which was filed and currently is

pending in the Superior Court of Providence and Bristol Counties, State of Rhode Island, Civil

Action No. PC-2019-4330. In support of their Notice of Removal, Defendants state as follows:

                             BACKGROUND AND TIMELINESS

         1.    On or about March 28, 2019, Plaintiffs, Rachel Rojanski and Adam Teller (jointly,

“Plaintiffs”), filed their Complaint in the Superior Court of Providence and Bristol Counties, State

of Rhode Island.

         2.    Plaintiffs served Brown with a summons in this action on or about April 8, 2019.

         3.    Plaintiffs served Paxson with a summons in this action on or about April 8, 2019.

         4.    Because Defendants have filed this Notice of Removal within thirty (30) days of

receiving service of process, this Notice of Removal is timely. See 28 U.S.C. § 1446(b).




56307008v.3
Case 1:19-cv-00193-JJM-PAS Document 1 Filed 04/18/19 Page 2 of 6 PageID #: 2



         5.    Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of Plaintiffs’ Summons

from the state court action served upon Brown and upon Paxson are attached hereto as Exhibits 1

and 2, respectively. A true and accurate copy of the Complaint is attached hereto as Exhibit 3.

These documents constitute all “process, pleadings, and orders” served on Defendants in the state

court action seeking recovery against them.

         6.    Brown is an institute of higher learning located in Providence, Rhode Island.

Paxson is the President of Brown. See Compl., ¶ 4. Rojanski is a Senior Lecturer of Judaic Studies

and an Associate Professor of History at Brown. Id. ¶ 1. Teller, Rojanski’s husband, is a Professor

of Judaic Studies and Professor of History at Brown. Id. ¶ 2. According to Plaintiffs’ Complaint,

Brown entered into a contract with Teller in which it agreed to, among other things, “give Professor

Rojanski promotion and tenure subject to Brown’s normal process.” Id. ¶¶ 56-59. The Complaint

alleges that Brown breached the contract by “unilaterally blocking” Rojanski’s tenure and

promotion, id. ¶ 61, causing “substantial damages” to Teller, id. ¶¶ 62. The Complaint further

alleges that Rojanski is a third-party beneficiary of the alleged contract between Brown and Teller,

and that she also suffered damages as a result of Brown’s purported breach. Id. ¶¶ 63-69. The

Complaint also sets forth counts alleging promissory estoppel, unjust enrichment, and fraud. Id.

¶¶ 70-91. Finally, the Complaint alleges that Brown engaged in “age discrimination” against

Rojanski and refused to promote her to a tenured position because she is 67 years old, in violation

of the federal Age Discrimination in Employment Act (29 U.S.C. § 621, et seq.), the Rhode Island

Fair Employment Practices Act, and the Rhode Island Civil Rights Act. Id. ¶¶ 92-103.

         7.    Rajonski seeks an Order of the Court “award[ing] her promotion and tenure.” Id.

at p. 14, WHEREFORE clause. Plaintiffs further seeks “compensatory damages, consequential




                                                 2
56307008v.3
Case 1:19-cv-00193-JJM-PAS Document 1 Filed 04/18/19 Page 3 of 6 PageID #: 3



damages, attorneys’ fees, costs, prejudgment interest, equitable relief, and all other damages this

court finds just and mete.” Id.

                                         JURISDICTION

         8.    A civil action brought in a state court, of which the federal district court has original

jurisdiction, may be removed by a defendant. 28 U.S.C. § 1441(a). The federal district courts

have original jurisdiction over civil actions arising under, inter alia, the laws of the United States.

28 U.S.C. § 1331. Here, the Court has original jurisdiction over Rojanski’s claim under the Age

Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (the “ADEA”) asserted in Count Six

of the Complaint. See Compl. at 13-14, “Count Six Age Discrimination” (asserting federal claim

under the ADEA and state law claims under the Rhode Island Fair Employment Practices Act and

the Rhode Island Civil Rights Act). Thus, the meaning, applicability, and requirements of the

ADEA are at issue in this litigation, and Rojanski’s age discrimination claim “arises” under federal

law and may be removed pursuant to 28 U.S.C. § 1441(a).

         9.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims asserted

in the Complaint. 28 U.S.C. § 1367(a) provides, in pertinent part, that

               in any civil action of which the district courts have original
               jurisdiction, the district courts shall have supplemental jurisdiction
               over all other claims that are so related to the claims in the action
               with such with such original jurisdiction that they form part of the
               same case or controversy under Article III of the United States
               Constitution.

Claims over which a federal court has supplemental jurisdiction may be removed pursuant to 28

U.S.C. § 1441(a). Here, Plaintiffs’ remaining state law claims arise out of the same alleged facts,

namely, Brown’s purported failure to promote Rojanski to a tenured position. Thus, each one of

Plaintiffs’ claims is part of the same case or controversy. Accordingly, this Court has supplemental




                                                  3
56307008v.3
Case 1:19-cv-00193-JJM-PAS Document 1 Filed 04/18/19 Page 4 of 6 PageID #: 4



jurisdiction over Plaintiffs’ state law claims, and they may be removed pursuant to 28 U.S.C.

§ 1441(a).

                                     VENUE AND NOTICE

         10.   Removal is appropriate “to the district court of the United States for the district and

division embracing the place where such action is pending.” See 28 U.S.C. § 1441(a). Pursuant to

28 U.S.C. § 101, this Court embraces the Superior Court of Providence and Bristol Counties in the

State of Rhode Island. Accordingly, this Court is the appropriate venue for removal of this action.

See 28 U.S.C. § 1441(a).

         11.   Prompt written notice of this Notice of Removal will be served on Plaintiffs through

their counsel and filed with the Clerk of Court for the Superior Court of Providence and Bristol

Counties, State of Rhode Island, as required by 28 U.S.C. § 1446(d). A copy of the state court

notice (without exhibits) is attached hereto as Exhibit 4.

                                          CONCLUSION

         12.   Based on the foregoing, this Court has original jurisdiction over this action pursuant

to 28 U.S.C. § 1331; therefore, the Court properly may exercise jurisdiction over this lawsuit. See

28 U.S.C. §§ 1441(a).

         13.   Brown and Paxson submit this Notice of Removal without waiving any defenses to

the claims asserted by Plaintiffs, without conceding that Plaintiffs have pleaded claims upon which

relief can be granted, and without admitting that Plaintiffs are entitled to any relief whatsoever (or

that the relief it seeks may properly be sought).

         WHEREFORE, Defendants Brown University and Christina Paxson submit that this action

is removable based on federal question jurisdiction and respectfully request that the state court

action titled Rachel Rojanski and Adam Teller. v. Brown University and Christina Paxson, C.A.



                                                    4
56307008v.3
Case 1:19-cv-00193-JJM-PAS Document 1 Filed 04/18/19 Page 5 of 6 PageID #: 5



No. PC-2019-4330, pending in Providence and Bristol County Superior Court in the State of

Rhode Island, be removed to the United States District Court for the District of Rhode Island.



                                                    Respectfully submitted,

                                                    Defendants

                                                    BROWN UNIVERSITY and
                                                    CHRISTINA PAXSON,

                                                    By their Attorneys,



                                                    /s/ Michael E. Jusczyk
                                                    Michael E. Jusczyk (#7791)
                                                    SEYFARTH SHAW LLP
                                                    Two Seaport Lane, Suite 300
                                                    Boston, MA 02210-2028
                                                    Tel: (617) 946-4800
                                                    Fax: (617) 946-4801
                                                    mjusczyk@seyfarthshaw.com


Dated: April 18, 2019




                                                5
56307008v.3
Case 1:19-cv-00193-JJM-PAS Document 1 Filed 04/18/19 Page 6 of 6 PageID #: 6



                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 18, 2019, I filed this document through this Court’s electronic
filing system and served this document on Plaintiff through electronic and US mail at the following
address:

         Chip Muller, Esq.
         Muller Law, LLC
         47 Wood Avenue
         Barrington, RI 02806
         chip@mullerlaw.com


                                               /s/ Michael E. Jusczyk
                                               Michael E. Jusczyk




                                                  6
56307008v.3
